FILED
                            NOT FOR PUBLICATION                             AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



REJEANNE BERNIER,                                No. 11-55058

              Plaintiff - Appellant,             D.C. No. 3:10-cv-01698-LAB-
                                                 POR
  and

HANS S. CORTEAU,                                 MEMORANDUM *

              Plaintiff,

  v.

JOCELYN G. CROTEAU, AKA Jessie G.
Croteau; PAUL M. KING; ROYAL
ELECTRIC, INC., a California
corporation; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted July 24, 2013 **


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

      Rejeanne Bernier appeals pro se from the district court’s order dismissing

her 42 U.S.C. § 1983 action against certain defendants with prejudice. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Am. Soccer Co., Inc. v.

Score First Enters., 187 F.3d 1108, 1110 (9th Cir. 1999), and we vacate.

      On December 1, 2010, Bernier filed a notice of dismissal pursuant to Federal

Rule of Civil Procedure 41(a)(1)(i). The filing of the notice of voluntary dismissal

automatically terminated the action, “leav[ing] no role for the court to play.” Am.

Soccer Co., 187 F.3d at 1110. Accordingly, we vacate the district court’s order

filed on December 7, 2010 granting the pending motions to dismiss and dismissing

with prejudice Bernier’s claims against the defendants who had filed those motions

because the filing of the notice of voluntary dismissal should have resulted in a

dismissal of the entire action without prejudice. See Fed. R. Civ. P. 41(a)(1).

      Bernier’s request for a stay is denied.

      Appellee King and Royal Electric, Inc.’s request for judicial notice is denied

as unnecessary.

      The parties shall bear their own costs on appeal.

      VACATED.




                                          2                                       11-55058